OPINION — AG — ** CENTENNIAL COMMISSION — MEDALS — COPYRIGHT ** (1) THE OKLAHOMA SEMI CENTENNIAL COMMISSION MAY ADOPT AN OFFICIAL EMBLEM, OR MEDALLION, TO BE USED ON LETTERHEADS AND OTHER LITERATURE FOR THE PURPOSE OF ADVERTISING OKLAHOMA 50TH YEAR OF STATEHOOD. (2) THE COPYRIGHT OF SUCH AN EMBLEM OR MEDALLION MAY BE APPLIED FOR IN THE NAME OF THE STATE OF OKLAHOMA, AND THAT YOUR COMMISSION WOULD HAVE AUTHORITY TO APPLY FOR SUCH COPYRIGHT IN THE NAME OF THE STATE OF OKLAHOMA. (3) MONIES COMING INTO THE HANDS OF A STATE OFFICE OR AGENCY SHOULD BE DEPOSITED IN THE GENERAL REVENUE FUND OF THE STATE IN THE ABSENCE OF SOME STATUTE AUTHORIZING OR REQUIRING SOME OTHER DISPOSITION THEREOF. (FRANCHISE RIGHTS, TRAVEL POSTERS, INFORMATION) CITE: 25 O.S. 99.1 [25-99.1] 25 O.S. 99.2 [25-99.2] (FESTIVALS, PUBLIC EVENTS) OPINION NO. DECEMBER 6, 1951 — PLANNING AND RESOURCES BOARD (RICHARD M. HUFF)